DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/26/2021 has been entered.
Response to Remarks
Applicant's arguments filed 10/26/2021 concerning the amended claims and the 35 U.S.C. rejection based on Byun in view of Monodi have been fully considered but they are not persuasive for the following reasons.
	Regarding claim 1 Applicant argues the added claim limitation “the illustration being different from the image of the selected constellation” is not present in Byun nor Monodi.  However, this argued claim limitation is present in the text under Monodi’s figure present on page 8/21 of Monodi and which figure applicant reproduced on page 6 of the remarks without the text.  Under that figure on page 8/21 of Monodi is the text “When the constellation is competed, a picture reminiscent of a specific character or animal is displayed.” which BRI of that text covers the BRI of the claimed “the illustration being different from the image of the selected constellation” even when read in light of Applicant’s argued FIG. 3D.  Thus, the previous 35 USC 103 rejection of claim 1 is maintained and modified to reflect the claim amendments.
	Regarding claim 2 Applicant argues the added claim limitation is not present in Byun nor in Monodi, however, “selection of a constellation” was addressed in the analysis of claim 1 as “(Byun:  paragraph [24] which describes “and provides 
Thus, the previous 35 USC 103 rejection of claim 2 is maintained and modified to reflect the claim amendments.
	Regarding claim 4 which is similar to claim 1 Applicant references the arguments made for claim 1.  The same discussion given above for claim 1 applies to claim 4.
	Regarding dependent claim 6 Applicant refers to parent claim 1.  Since claim 1 remains rejected and the new limitations of claim 6 are present in Byun, refer to the abstract, paragraphs [33], [35], [36], and [54], and claim 8 which states “information provided as graphics or text”, the previous 35 USC 103 rejection is modified to include a rejection of claim 6.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 4 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1, 2, and 6 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a head mounted display (HMD) configured to” in claim 1; 
“a user gaze direction detector configured to” in claim 1;
“a wearable input device configured to” in claim 1;  and
“a game start button configured to” in claim 1;
“a controller configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al.,  KR 2003-0054603A, with English translation, hereinafter Byun, in view of Monodi Little Star, present in “time ticking? A simple yet addictive one-stroke drawing game 5” webpage present at https://1boon.kakao.com/appstory/181101_3, dated 2018.11.02, downloaded on 07/20/2021, with English translation, hereinafter Monodi.
This rejection is based on the prior art rejection in this application’s foreign priority application KR10-2019-0163546.
A detailed analysis of the claims follows
Claim 1:
1. A system for performing a constellation game using virtual reality (Byun:  constellation observation system displays virtual stars, virtual constellations, and virtual constellation information, refer to claim 6 and paragraphs [19], [22], [35], [36], and [54].  Monodi: refer to pages 5/21 to 8/21 of both the English language translation and the Korean language original.), the system comprising: 
a head mounted display (HMD) configured to be worn on a user's head (Byun:   HMD system 200, HMD 201, and HMD sensor 202.); 
a user gaze direction detector configured to detect a direction that the user gazes (Byun:  paragraph [21] which describes “On the other hand, real-time measurement of the user's location and gaze direction and technology that provides the user with virtual detailed information of the topographical features belonging to the user's field of view using a See-Through HMD (Head Mounted Display), etc. in real time are the core of augmented reality.”, [26] which describes “It is characterized in that the actual position and attitude information received from the tracker installation system are matched as 
a wearable input device configured to be worn on the user's body (Byun:  pointer system 100, pointer 101, sensor 102, paragraphs [26] which describes “pointer worn by the user from the tracker of the tracker installation system,” and claim 5 which describes “pointer worn by the user from the tracker of the tracker installation system”.), 
the wearable input device comprising a game start button configured to receive a game start command (Byun:  silent as to a start button, however, inherently a start button is present to start the constellation observation system.   Monodi: refer to pages 5/21 to 8/21 of both the English language translation and the Korean language original, inherently the game is started with a game start button.), 
the wearable input device configured to 
select a constellation (Byun:  paragraph [24] which describes “and provides information about the celestial body from the astronomical DB management module when the pointer points to a specific celestial body.”, paragraph [33] which describes “In the pointer system 100, when a user wants to view detailed information on a celestial body while viewing a three-dimensional screen with the HMD system 200, a sensor detects it and reads the information from the main system 300 to the user using a pointer.”, paragraph [35] which describes “In the image matching module 330, when the user observes the celestial body while moving the HMD system 200 and the pointer system 100, the image matching the actual celestial body is matched according to the 
connect dots on an outline of the constellation to each other (Byun:  silent.   Monodi:  refer to pages 5/21 to 8/21 of both the English language translation and the Korean language original, the virtual stars are displayed as dots which meets the BRI of claimed “dots on an outline of the constellation” and user connects the stars displayed as dots to form and select a constellation.); and 
a controller configured to: 
in response to the game start command being received, control the user gaze direction detector to detect a user gaze direction and provide to the HMD a celestial image according to the user gaze direction (Byun:  silent as to a start button, however, having a start button present to start the constellation observation system which starts above discussed gaze direction detector and provides above described celestial image according to the user gaze direction would have been obvious, refer to paragraph [24] which describes “and provides information about the celestial body from the astronomical DB management module when the pointer points to a specific celestial body.”, paragraph [33] which describes “In the pointer system 100, when a user wants to view detailed information on a celestial body while viewing a three-dimensional screen with the HMD system 200, a sensor detects it and reads the information from the 
in response to any one constellation being selected on the celestial image by the wearable input device, provide an image of dots on an outline of the selected constellation to the HMD (Byun:  stars are dots.  Monodi:  stars are dots displayed on an outline of a system selected constellation, refer to both figures on page 8/21, note more dots than on the outline is covered by BRI of the claim.); and 
in response to the dots on the outline being connected to each other by the wearable input device (Byun:  silent.  Monodi:  user connects the stars displayed as dots, refer to both figures on page 8/21.), provide to the HMD 
an image of the selected constellation (Byun:  silent as to connecting dots but does select a constellation with pointing system 100.  Monodi:  in response to user 
a mixed image obtained by inserting an illustration into the image of the constellation (Byun:  silent as to connecting dots but does provide constellation information with the constellation image.  Monodi:  in response to user connected stars displayed as dots an image of a constellation is displayed with the stars, refer to both figures on page 8/21.), and 
storytelling information on the constellation (Byun:  silent as to connecting dots but does provide constellation information with the constellation image along with additional information such as legends covering BRI of storytelling information, refer to paragraph [22] which describes “legends of virtual celestial models or stars and constellations”.  Monodi:  in response to user connected stars displayed as dots an image of a constellation is displayed with the stars along with additional information covering BRI of storytelling information such as graphics “It is not just graphics that provide healing. It can also be played with soothing music, so it's a great game to play when you want to have some quiet time alone.”, refer to both figures and last two sentences on page 8/21.), 
the illustration being different from the image of the selected constellation (Byun:  silent.  Monodi:  the text under Mondi’s figure present on page 8/21 of Mondi states “When the constellation is competed, a picture reminiscent of a specific character or animal is displayed.” which BRI of that text covers the BRI of the claimed “the illustration being different from the image of the selected constellation” even when read in light of Applicant’s FIG. 3D.),

Regarding the claimed game start button:  Each of Byun and Monodi are silent as to having a game start button, however, a game start button has predictable results of starting the providing of constellation information when the user wants to have the information provided.
	Regarding connecting the dots to select the constellation and in response to the selected constellation provide the claimed information:  Byun is silent as to the method of constellation selection, however, Monodi describes this method of constellation selection which has predictable results of selecting desired constellation rather than a different undesired adjoining/overlapping cluster.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  in view of Monodi to modify Byun to include a game start button which has predictable results of starting the providing of constellation information when the user wants to have the information provided and to modify Byun to include connecting dots as the method of selecting the constellation which has predictable results of selecting desired constellation rather than a different undesired adjoining/overlapping cluster.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 2:
2. The system of claim 1, wherein the controller comprises: 
a celestial image processor configured to detect the user gaze direction and provide the celestial image according to the user gaze direction to the HMD (Byun:  main system 300 performs this claimed function, refer to paragraph [24] which describes “and provides information about the celestial body from the astronomical DB management module when the pointer points to a specific celestial body.”, paragraph [33] which describes “In the pointer system 100, when a user wants to view detailed information on a celestial body while viewing a three-dimensional screen with the HMD system 200, a sensor detects it and reads the information from the main system 300 to the user using a pointer.”, paragraph [35] which describes “In the image matching module 330, when the user observes the celestial body while moving the HMD system 200 and the pointer system 100, the image matching the actual celestial body is matched according to the position and posture to match the HMD system 200 ) to control the display.”, claim 1 which describes “when the pointer points to a specific celestial body a main system that provides information about the celestial body from the module;”, and claim 5 which describes “characterized in that by moving the HMD and the pointer, the actual position and posture information received from the tracker 
a constellation dot image processor configured to provide the image of the dots on the outline of the selected constellation to the HMD in response to any one constellation being selected on the celestial image by the wearable input device (Byun:  main system 300 performs this claimed function, stars are dots.  Monodi:  stars are dots displayed on an outline of a system selected constellation, refer to both figures on page 8/21, note more dots than on the outline is covered by BRI of the claim.)
to allow for the image of the dots on the outline of the selected constellation to be provided after the one constellation is selected on the celestial image (selection of a constellation was addressed above in claim 1 as “(Byun:  paragraph [24] which describes “and provides information about the celestial body from the astronomical DB management module when the pointer points to a specific celestial body.”, paragraph [33] which describes “In the pointer system 100, when a user wants to view detailed information on a celestial body while viewing a three-dimensional screen with the HMD system 200, a sensor detects it and reads the information from the main system 300 to the user using a pointer.”, paragraph [35] which describes “In the image matching module 330, when the user observes the celestial body while moving the HMD system 200 and the pointer system 100, the image matching the actual celestial body is matched according to the position and posture to match the HMD system 200 ) to control the display.”, claim 1 which describes “when the pointer points to a specific celestial body a main system that provides information about the celestial body from the module;”, and claim 5 which describes “characterized in that by moving the HMD and 
a constellation image processor configured to provide the image of the selected constellation in response to the dots on the outline being connected to each other by the wearable input device (Byun:  main system 300 modified in above combination performs this claimed function.); 
an illustration processor configured to provide a mixed image obtained by inserting the illustration into the image of the constellation provided by the constellation image processor (Byun:  main system 300 provides constellation information with the constellation image which covers this claimed function.); and 
a constellation storytelling information processor configured to provide the storytelling information for the mixed image provided by the illustration processor (Byun:  main system 300 modified in above combination performs this claimed function.).  
Thus, the obvious rationale given above for parent claim 1 applies to this dependent claim.  
Claim 4:
	Claim 4 is a method claim version of system claim 1 and is rejected for the same reasons.



6.  The system of claim 1, wherein the illustration comprises text representing the selected constellation (Byun:  refer to the abstract, paragraphs [33], [35], [36], and [54], and claim 8 which states “information provided as graphics or text”.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613